Citation Nr: 0210094	
Decision Date: 08/19/02    Archive Date: 08/29/02

DOCKET NO.  99-11 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.

(The issue of entitlement to dependency and indemnity 
compensation (DIC) benefits under the provisions of Title 38 
of the United States Code Section 1318 will be addressed in a 
separate decision).


ATTORNEY FOR THE BOARD

Kristi Barlow, Associate Counsel



INTRODUCTION

The veteran had recognized Philippine guerilla service from 
March 1944 to June 1945.  He died in August 1997, and the 
appellant is his widow.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines, which denied the 
benefit sought on appeal.  The Board originally reviewed this 
issue in March 2001, and determined that additional 
development was required to comply with the recently enacted 
Veterans Claims Assistance Act of 2000 (codified as amended 
at 38 U.S.C.A. § 5100 et seq. (West Supp. 2001)).  The RO 
successfully completed the requested development, but 
continued the denial of the claim.  As such, this matter has 
been returned to the Board for additional appellate 
consideration.

The Board notes that the appellant also has a claim for 
entitlement to dependency and indemnity compensation benefits 
under 38 U.S.C.A. Section 1318 pending in appellate status 
even though the veteran was not evaluated as totally disabled 
for the required statutory period.  The Board has imposed a 
temporary stay on the adjudication of these claims in 
accordance with the directions of the United States Court of 
Appeals for the Federal Circuit in its decision in National 
Organization of Veterans' Advocates, Inc. v. Secretary of 
Veterans Affairs, Nos. 00-7095, -0796, 
-0798 (Fed. Cir. Aug. 16, 2001).  In that decision the 
Federal Circuit directed the Department to conduct expedited 
rulemaking which will either explain why certain regulations 
- 38 C.F.R. Sections 3.22 and 20.1106 - are inconsistent on 
the "hypothetical entitlement" issue or revise the 
regulations so that they are consistent.  The temporary stay 
on the adjudication of certain 38 U.S.C.A. Section 1318 
claims, including the claim in this case, will remain in 
effect pending the completion of the directed rulemaking. 

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  The veteran died in August 1997, of a cerebrovascular 
accident secondary to hypertension.

3.  The veteran was service connected for the residuals of a 
gunshot wound to the right hand, including the amputation of 
the fourth and fifth digits of the right hand, at the time of 
his death.

4.  The veteran is not shown to have hypertension in service 
or within one year of his discharge from service.

5.  The veteran's service-connected disability of the right 
hand did not cause or materially contribute to the cause of 
his death.


CONCLUSION OF LAW

A service-connected disability was not the principal or 
contributory cause of the veteran's death.  38 U.S.C.A. 
§§ 1110, 1112, 1113 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.312 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset of this decision, the Board finds that VA has 
met its duty to assist the appellant in the development of 
her claim for service connection for the cause of the 
veteran's death as well as its duty to notify the appellant 
of any information and evidence needed to substantiate and 
complete this claim under the Veterans Claims Assistance Act 
of 2000 (VCAA) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001)).  Regulations implementing the VCAA 
have been enacted.  66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  By virtue of the statement of the case, 
supplemental statements of the case, and the Board's March 
2001 remand issued during the pendency of the appeal, the 
appellant was given notice of the information, medical 
evidence, or lay evidence necessary to substantiate her 
claim currently on appeal.  The RO obtained all relevant 
records adequately identified by the appellant and 
associated them with the claims folder.  A VA medical 
opinion has been obtained in order to decide the case.  The 
RO also advised the appellant in letters dated in April 2001 
and May 2001 of both VA's duties and responsibilities and 
the appellant's duties and responsibilities in the 
development of her claim on appeal.  The RO requested 
additional medical evidence, including a medical opinion 
regarding the cause of the veteran's death, and advised the 
appellant of all evidence obtained.  The appellant was also 
given the opportunity to appear and testify before an RO 
Hearing Officer and/or a member of the Board to advance any 
and all arguments in favor of her claim, but declined to do 
so.  Accordingly, based on a thorough review of the record, 
the Board finds that there is no additional development 
and/or notifications necessary, under the VCAA or otherwise, 
to adequately adjudicate the issue on appeal.



Background

The evidence of record reveals that the veteran participated 
in combat service during World War II and suffered a gunshot 
wound to the right hand.  Upon discharge from the service 
and application for VA benefits, service connection was 
granted for the residuals of a gunshot wound to the right 
hand, including the amputation of the fourth and fifth 
metacarpal bones.  A 40 percent disability evaluation was 
originally assigned to the veteran's right hand disability, 
but upon appeal, a 60 percent evaluation was assigned.  A 60 
percent disability evaluation for the veteran's right hand 
disability was maintained throughout his life 
notwithstanding numerous requests for a total rating based 
on individual unemployability due to his right hand 
disability.

The veteran's service medical records do not reflect any 
treatment for hypertension nor is there any mention of 
hypertension within one year of the veteran's discharge from 
service.  Post-service treatment records show periodic 
treatment for right hand pain generally in the 1950's, 
1960's and early 1970's.  Hospitalizations beginning in 
October 1977 reflected treatment of chronic obstructive 
pulmonary disease secondary to pulmonary emphysema, minimal 
pulmonary tuberculosis, bronchial asthma, atrial 
fibrillation and later arteriosclerotic heart disease.  The 
veteran died in August 1997, shortly after being discharged 
from the hospital.  His death certificate shows that the 
cause of death was a cerebrovascular accident due to 
hypertension.

In conjunction with the appellant's claim currently on 
appeal, she submitted a hospital report dated in April 1998 
revealing that the veteran was semiconscious, dyspneic and 
very restless when admitted to the hospital in August 1997.  
Physical examination at that time revealed coarse, moist 
rales in both lung fields and dilated pupils with no 
reaction to light.  The veteran's blood pressure was 
196/130, and he failed to respond to treatment.  The veteran 
subsequently became cold and clammy and his blood pressure 
dropped to 100/50.  He was discharged from the facility and 
died on his way home.  Additional private medical treatment 
records submitted by the appellant reflect treatment for 
residuals of a gunshot wound to the right hand from 1955 to 
1962.

In January 2002, a VA physician reviewed the veteran's 
entire claims folder and opined that there was no likelihood 
at all that the veteran's service-connected residuals of a 
gunshot wound to the right hand caused or materially 
contributed to his death.  The physician noted that the 
etiology of the death-causing condition was hypertension and 
that other non-service-connected medical conditions could 
also have contributed to the veteran's August 1997 
cerebrovascular accident and death.

In June 2002, the RO denied the appellant's claim for 
entitlement to service connection for the cause of the 
veteran's death and issued a supplemental statement of the 
case outlining all evidence considered and the reasons and 
bases for the denial.  In July 2002, the appellant advised 
the RO that she did not have any additional evidence to 
submit.

Analysis

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  A 
chronic disease listed in 38 C.F.R. Section 3.309 will be 
considered to have been incurred in service under certain 
circumstances even though there is no evidence of such 
disease during the period of service if it became manifest 
to a degree of ten percent or more within one year from the 
date of separation from service.  See 38 C.F.R. § 3.307.  
Hypertension is a chronic disease listed in 38 C.F.R. 
Section 3.309(a).

The death of a veteran is considered as having been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or a 
contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse 
to speculation, after a careful analysis has been made of 
all the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  See 
38 C.F.R. § 3.312.

Given the evidence as outlined above, the Board finds that 
the veteran's service-connected right hand disability did not 
cause or materially contribute to the veteran's death.  
Additionally, the veteran did not have hypertension during 
service or within one year of his discharge of service so 
service connection is not warranted for that condition.  
Consequently, the Board finds that service connection cannot 
be granted for the cause of the veteran's death as a service-
connected disability did not cause or contribute to the 
cerebrovascular accident which produced the veteran's death.  
As such, the appellant's claim is denied.


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

